Citation Nr: 1758756	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-08 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan

THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1986 to June 1987.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan in which the RO denied the Veteran's claim of entitlement to service connection for bipolar disorder.  The Veteran is not expected to have medical expertise and is not required to identify a precise medical diagnosis in the claim.  Accordingly, the claim has been expanded to include all acquired psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). 

In February 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record. 

FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, an acquired psychiatric disorder, to include bipolar disorder, is etiologically related to military service. 

CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include bipolar disorder, have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Service Connection for an Acquired Psychiatric Disorder

Pertinent Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

For chronic diseases listed in 38 C.F.R. § 3.309(a), including psychoses, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Analysis

The Veteran filed a claim for bipolar disorder in July 2012.  The Veteran has a confirmed diagnosis of bipolar disorder dating back at least to April 2008, prior to the date of the claim.  See Michigan Dept. of Corrections Psychiatric Intake, April 18. 2008.  The date of an earlier diagnosis is unclear, given the documents of record.  During the April 2008 psychiatric intake, the Veteran claimed that he had psychiatric issues dating back to when he was 16 or 17 years old.  Upon entry to military service at age 22, the intake examiner did not note any mental health issues.  The Veteran has testified that he sought mental health treatment in the early 1990s, but does not have firm treatment dates and VA was not able to obtain records of that treatment.  In October 2010, a psychiatrist also diagnosed schizoaffective disorder, however subsequent treatment records show continued treatment primarily for bipolar disorder.  

Service treatment records show that in January 1987, the Veteran was reported as having had problems adjusting to the military since enlistment and a doctor referred him to mental health services.  In February 1987, a mental health services report showed moderate-to-severe adjustment difficulties.  Records of individual counseling from February 1987 state that the Veteran had been a disruptive influence and on several occasions had challenged the authority of leadership.  At the time, the Veteran claimed that he had suddenly, without cause or reason, gotten depressed or upset at almost everything.  In May 1987, the Veteran received mental health services treatment once again after continued disciplinary problems.  He was given an alcohol evaluation which produced a diagnosis of alcohol abuse.  

The Veteran maintains that the February 1987 mental health services evaluation shows evidence of the onset of bipolar disorder.  The May 1987 record of alcohol abuse, he has claimed, shows a symptom of bipolar disorder rather than a primary diagnosis. 

In October 2012, the Veteran underwent a VA Mental Disorder Examination.  There, the examiner confirmed a primary diagnosis of bipolar disorder and a secondary diagnosis of alcohol abuse.  The examiner stated that it was not possible to differentiate between the symptoms of the two disabilities.  The examiner then concluded that it was less likely than not that the currently diagnosed bipolar disorder was related to military service because "the Veteran was diagnosed with alcohol abuse and was recommended therapy due to adjustment difficulties" and the examiner "could not locate any documentation of [the] Veteran having bipolar disorder before he joined [the] military or while he was in [the] military."  In coming to that conclusion, the examiner did not address the relationship between bipolar disorder and the symptoms the Veteran demonstrated in the February 1987 examinations or the Veteran's statements from that time. 

At the February 2017 hearing before the Board, the Veteran described his difficulties adjusting to life in the military.  He stated that he did not know how to cope with what he saw as "getting the brunt of everything" from his drill instructor.  Instead, he found himself "yelling and screaming" at those around him and ultimately self-medicating with alcohol.  

Subsequent to the hearing, the Veteran submitted a March 2017 letter from, E.A.L. the private psychiatric mental health nurse practitioner who has treated the Veteran since 2009.  See Letter from E.A.L., March 3, 2017.  E.A.L. described the symptoms of bipolar disorder and noted that the Veteran exhibited those symptoms during service.  "According to the Diagnostic and Statistical Manual of Mental Disorders, 5th edition (DSM-5)...a diagnostic feature of bipolar disorder is a period of abnormally persistently elevated, expansive, or irritable mood, with rapid shifts over brief periods of time.  'Often the predominant mood is irritable rather than elevated, particularly when the individual's wishes are denied or if the individual has been using substances.'"  Id. at 1.  According to the DSM-5, "substance use disorders are a common comorbidity of bipolar disorder."  Id.  She explained, "Bipolar disorder most commonly appears between the ages of 18 and 27.  Denying a recruit's wishes is a key component of military life and training.  This stress suffices to destabilize mood and erode the individual's capacity to compensate."  Specifically, she pointed to the disciplinary records that led to the Veteran's appointments with mental health services.  Additionally, E.A.L. highlighted the Veteran's own statement at that time in which he said that he had suddenly, without cause or reason, gotten depressed and upset at almost everything.  E.A.L. opined that this behavior spoke to "the hostility, poor judgment, and loss of insight found in bipolar disorder."  Id.  E.A.L also pointed out that the behavioral evidence in question pre-dated records of the Veteran's in-service alcohol abuse.  According to E.A.L., the Veteran's "shifts of mood and behavior did not appear until he began the rigorous, disciplined life in the Air Force [in November 1986]," and that "alcohol abuse was not an issue until May [1987]."  She concluded that it was her "professional opinion that the rigors of the Air Force's disciplined lifestyle contributed to the exacerbation of Mr. [REDACTED] bipolar disorder and the comorbid alcohol use disorder." 

The aforementioned evidence shows that the Veteran has a current diagnosis of an acquired psychiatric disorder, to include bipolar disorder, and has pointed to records of specific in-service events as evidence that the disability had its onset in service or was aggravated by service.  In support of this claim is the letter from E.A.L., which provides an explanation based on medical knowledge and rationale as to why the in-service events show that the Veteran's disability either began in service or was exacerbated by service.  Against this claim is the October 2012 VA examination in which the examiner concluded that bipolar disorder was not related to military service because there was no in-service diagnosis, despite mental health services treatment, and that the Veteran's in-service issues were related solely to alcohol abuse.  Considering the probative value of each of these medical conclusions, the Board finds that the evidence is at least in relative equipoise as to whether the current disability is related to military service.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the claim must be granted.  See 38. U.S.C. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, is granted. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


